 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SONNY MARTIN,                                      No. 2:16-CV-3050-MCE-DMC-P
12                         Plaintiff,
13              v.                                       ORDER
14    I. MACIAS, et al.,
15                         Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (Doc. 1). Plaintiff alleges

19   Defendants violated his Fourth Amendment right to shield himself from being observed nude, his

20   Eighth Amendment right to adequate clothing, and his Fourteenth Amendment right to due

21   process.

22

23                         I. SCREENING REQUIREMENT AND STANDARD

24                   The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                         1
 1                     The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                     Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19                                    II. PLAINTIFF’S ALLEGATIONS

20                     Plaintiff alleges on November 30, 2015, he was housed in a “Z-Cell,” usually for
21   prisoners with suicidal thoughts and behavior. For that reason, he was only allowed a thin matt to

22   sleep on, a suicidal type blanket, and only allowed to wear a smock. Plaintiff asserts that the

23   smock was not an effective article of clothing as it would not stay closed resulting in moments of

24   bodily exposure. Plaintiff contends this lead to moments of extreme embarrassment and

25   humiliation. Plaintiff alleges that on November 30, 2015, Defendant Macias was watching him

26   and accused him of indecent exposure resulting in a criminal complaint being filed. Plaintiff
27   argues that Macias, a female correctional officer, violated his rights by viewing him in an exposed

28   physical state.
                                                           2
 1

 2                                              III. ANALYSIS

 3          A.      Fourth Amendment Claim

 4                  Prisoners retain a very limited Fourth Amendment right to shield themselves from

 5   being observed nude. See Michenfelder v. Sumner, 860 F.2d 328, 333-34 (9th Cir. 1988); cf.

 6   Robino v. Iranon, 145 F.3d 1109, 1111 (9th Cir. 1998) (per curiam) (relying on prisoners’ privacy

 7   right in not being viewed by guards of the opposite sex to conclude that gender may be a bona

 8   fide occupational qualification in a Title VII sex discrimination action brought by male guards).

 9   This right is not violated if guards only make casual observations of the prisoner or if the

10   observations are made from a distance. See Michenfelder, 860 F.2d at 334.

11                  Plaintiff alleges that Defendant Macias was watching him while he was housed in

12   the Z-Cell. According to plaintiff, during this observation Macias observed the malfunction of

13   the smock and subsequently accused Plaintiff of indecent exposure. Based on the facts of the

14   complaint Plaintiff has plead sufficient facts related to Defendant Macias for this claim to proceed

15   against her. However, there are no facts in the complaint connecting defendants K. Steele, D.

16   Boughman, or Scott Kernan, to this alleged violation. Thus, this claim cannot proceed against

17   those defendants and must be dismissed as to each of them. Plaintiff will have the opportunity to

18   amend his complaint to plead additional facts connecting defendants K. Steele, D. Boughman, or

19   Scott Kernan, to this alleged violation.

20          B.      Eighth Amendment Claim – Inadequate Clothing
21                  The Supreme Court has made clear that prison conditions may be “restrictive and

22   even harsh,” but that they may not deprive inmates of “the minimal civilized measure of life's

23   necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). In order to establish that conditions

24   of confinement have reached such a level of deprivation, a plaintiff must make both objective and

25   subjective showings. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). The plaintiff must show

26   that the objective level of deprivation was sufficiently serious and that the defendant was
27   subjectively, deliberately indifferent to inmate health or safety. Id. Plaintiff must show that the

28   required smock deprived him of the minimal civilized measure of life's necessities and that
                                                        3
 1   defendants acted with deliberate indifference to his health or safety.

 2                  In his Eighth Amendment challenge to the clothing restrictions, Plaintiff must

 3   show an objectively, sufficiently serious, deprivation and that the prison official acted or failed to

 4   act with deliberate indifference to an excessive risk to inmate health or safety. See Farmer, 511

 5   U.S. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 297, 298, (1991)). In determining whether a

 6   deprivation of a basic necessity is sufficiently serious to satisfy the objective component of an

 7   Eighth Amendment claim, a court must consider the circumstances, nature, and duration of the

 8   deprivation. The more basic the need, the shorter the time it can be withheld. See Johnson v.

 9   Lewis, 217 F.3d 726, 731 (9th Cir.2000), cert. denied, 532 U.S. 1065 (2001).

10                  Plaintiff’s complaint does not allege any facts that demonstrate a sufficiently

11   serious condition or deliberate indifference on the part of the defendants in relation to this eighth

12   amendment claim. The harm that is alleged by plaintiff is limited to the embarrassment caused by

13   the poorly fitting smock. There are no facts that indicate that the smock was given to him for the

14   purpose of such embarrassment or that is was intentionally used for that purpose. For that reason,

15   based on the facts alleged, this claim must be dismissed as it fails to meet the basic standards

16   required for the claim to proceed. It is possible with additional pleading Plaintiff could cure this

17   deficiency through amendment.

18          C.      Fourteenth Amendment Claim – Due Process

19                  The Due Process Clause protects prisoners from being deprived of life, liberty, or

20   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to
21   state a claim of deprivation of due process, a plaintiff must allege the existence of a liberty or

22   property interest for which the protection is sought. See Ingraham v. Wright, 430 U.S. 651, 672

23   (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). Due process protects against the

24   deprivation of property where there is a legitimate claim of entitlement to the property. See Bd.

25   of Regents, 408 U.S. at 577. Protected property interests are created, and their dimensions are

26   defined, by existing rules that stem from an independent source – such as state law – and which
27   secure certain benefits and support claims of entitlement to those benefits. See id.

28                  Liberty interests can arise both from the Constitution and from state law. See
                                                        4
 1   Hewitt v. Helms, 459 U.S. 460, 466 (1983); Meachum v. Fano, 427 U.S. 215, 224-27 (1976);

 2   Smith v. Sumner, 994 F.2d 1401, 1405 (9th Cir. 1993). In determining whether the Constitution

 3   itself protects a liberty interest, the court should consider whether the practice in question “. . . is

 4   within the normal limits or range of custody which the conviction has authorized the State to

 5   impose.” Wolff, 418 U.S. at 557-58; Smith, 994 F.2d at 1405. Applying this standard, the

 6   Supreme Court has concluded that the Constitution itself provides no liberty interest in good-time

 7   credits, see Wolff, 418 U.S. at 557; in remaining in the general population, see Sandin v. Conner,

 8   515 U.S. 472, 485-86 (1995); in not losing privileges, see Baxter v. Palmigiano, 425 U.S. 308,

 9   323 (1976); in staying at a particular institution, see Meachum, 427 U.S. at 225-27; or in

10   remaining in a prison in a particular state, see Olim v. Wakinekona, 461 U.S. 238, 245-47 (1983).

11                   In determining whether state law confers a liberty interest, the Supreme Court has

12   adopted an approach in which the existence of a liberty interest is determined by focusing on the

13   nature of the deprivation. See Sandin v. Connor, 515 U.S. 472, 481-84 (1995). In doing so, the

14   Court has held that state law creates a liberty interest deserving of protection only where the

15   deprivation in question: (1) restrains the inmate’s freedom in a manner not expected from the

16   sentence; and (2) “imposes atypical and significant hardship on the inmate in relation to the

17   ordinary incidents of prison life.” Id. at 483-84. Prisoners in California have a liberty interest in

18   the procedures used in prison disciplinary hearings where a successful claim would not

19   necessarily shorten the prisoner’s sentence. See Ramirez v. Galaza, 334 F.3d 850, 853, 859 (9th

20   Cir. 2003) (concluding that a due process challenge to a prison disciplinary hearing which did not
21   result in the loss of good-time credits was cognizable under § 1983); see also Wilkinson v.

22   Dotson, 544 U.S. 74, 82 (2005) (concluding that claims which did not seek earlier or immediate

23   release from prison were cognizable under § 1983).

24                   Where a prisoner alleges the deprivation of a liberty or property interest caused by

25   the random and unauthorized action of a prison official, there is no claim cognizable under 42

26   U.S.C. § 1983 if the state provides an adequate post-deprivation remedy. See Zinermon v. Burch,
27   494 U.S. 113, 129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533 (1984). A state’s post-

28   deprivation remedy may be adequate even though it does not provide relief identical to that
                                                          5
 1   available under § 1983. See Hudson, 468 U.S. at 531 n.11. A due process claim is not barred,

 2   however, where the deprivation is foreseeable and the state can therefore be reasonably expected

 3   to make pre-deprivation process available. See Zinermon, 494 U.S. at 136-39. An available

 4   state common law tort claim procedure to recover the value of property is an adequate remedy.

 5   See id. at 128-29.

 6                  Plaintiff’s Fourteenth Amendment Due Process claim relates to the criminal

 7   complaint for indecent exposure filed against him. Plaintiff’s argument seems to be that the

 8   complaint filed against him was malicious and improper and thus violated his rights. This

 9   argument is more akin to a malicious prosecution argument and not a Due Process argument.

10   Malicious prosecutions are generally viewed as state tort actions and not actionable under section

11   1983. However, the Ninth Circuit has recognized an exception to the general rule. Thus, Plaintiff

12   can prevail on a malicious prosecution claim under Section 1983, if he shows that defendant(s)

13   acted with malice, without probable cause, for the purpose of denying Castellanos equal

14   protection or another specific constitutional right, and that the prosecution was terminated in his

15   favor. See Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004) (quoting Freeman v.

16   City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995)) (brackets and internal quotations omitted).

17                  Because this claim is not cognizable under the Due Process clause of the

18   Fourteenth Amendment however, it must be dismissed. Plaintiff will be provided opportunity to

19   amend to re-plead this claim, if he wishes, as a malicious prosecution claim.

20
21                                IV. AMENDING THE COMPLAINT

22                  Because it is possible that the deficiencies identified in this order may be cured by

23   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

24   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

25   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

26   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the
27   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

28   amended complaint must be complete in itself without reference to any prior pleading. See id.
                                                       6
 1                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                  Because the complaint appears to otherwise state cognizable claims, if no amended

 8   complaint is filed within the time allowed therefor, the court will issue findings and

 9   recommendations that the claims identified herein as defective be dismissed, as well as such

10   further orders as are necessary for service of process as to the cognizable claims.

11

12                                          V. CONCLUSION

13                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

14   complaint within 30 days of the date of service of this order.

15

16

17   Dated: November 19, 2018
                                                           ____________________________________
18                                                         DENNIS M. COTA
19                                                         UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                       7
